DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3, 6, 9 and 10 in the reply filed on 9/14/22 is acknowledged. Claims 1-20 are pending and no claims have been withdrawn.

Drawings
The drawings are objected to because reference number 112 in fig. 84 should be corrected to 212. Reference number 20 is missing a lead line in fig. 90. The following figures include exploded views that require a bracket enclosing the structure within the figure or a dashed like connecting the floating structures: Figures 10, 14, 24, 42, 49, 50, 52, 58, 59, 66, 79, 80, 81, 84, 85, 90, 91, 95, 96, 119 and 120.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 141 in fig. 13, 98 in fig. 17 and 164 in fig. 26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
There are two periods in line 5 of paragraph 222.  
Reference number 95 in paragraph 243 is not found in figures 110-115 as the paragraph states, but rather figure 116.
Reference number 102 in line 7 of paragraph 259 should be changed to 100.
Reference number 64 in paragraph 287 is not in figure 1 as the paragraph states. 
Reference number 158 in paragraph 290 is not in figure 2 as the paragraph states, but rather figure 83. 
In line 4 of paragraph 306, “is” should be changed to --in--.
Reference number 155 in paragraph 352 is not in figures 84-85 as the paragraph states. 
Paragraph 396 recites “[00274]” which should be removed.
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17 recites “operable connected” suggested to be changed to --operably connected- for grammatical correctness.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the second port” and “the second side,” which lack proper antecedent basis.
Claim 12 recites “the first side” and “the first port,” which lack proper antecedent basis.
Claim 13 recites “the cavity,” which lacks proper antecedent basis.
Claim 14 recites “the second side surface,” which lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizandari (2021/0330853).
Regarding claim 1, in fig. 1 Mizandari discloses a filter mask comprising: (a) a mask body 60 which, when worn by a user, abuts the face of the user and covers the mouth and nose of the user [0080]; and (b) a filter assembly (10, 22, 22a, 21, 23) that is suitable for having a filter media (22, 22a and 21) housed therein, the filter assembly having a port 11 for airflow therethrough, wherein a first fan 30 is provided downstream of the port in a direction of flow of air during inhalation and the first fan comprises a motor [0072] and a propeller [0056].
Regarding claim 2, Mizandari discloses that the port is used for inhalation and exhalation ([0050] additionally, some embodiments do not have an inhalation valve and therefore backflow of exhalation through the port is possible [0070]) whereby air travels past the first fan during both inhalation and exhalation [0050][0070].
Regarding claim 3, Mizandari discloses that the filter mask has an inhalation passage (through filter assembly and fan structure) and an exhalation passage 65 and the first fan 30 is provided in the inhalation passage (Fig. 1).
Regarding claim 5, Mizandari discloses that the filter media (22, 2a and 21) is provided in a filter cartridge (10 and 23 form the cartridge), the filter cartridge has an inhalation side (at 11) and an exhalation side (at 23) and the first fan 30 is provided on the inhalation side (Fig. 1).
Regarding claim 7, Mizandari discloses an energy storage member operably connected to the fan [0072] and the energy storage member is rechargeable while positioned in the filter mask [0072].
Regarding claim 8, Mizandari discloses that the filter mask has a charging port [0072].
Regarding claim 9, Mizandari discloses that the filter media comprises a HEPA filter media (21 [0049]).
Regarding claim 10, Mizandari discloses that the filter media (22, 22a, 21) is provided in a filter cartridge (10 and 23), the filter cartridge has first (at 11) and second opposed sides (at 23) and walls (walls of 10 extending in between) extending between the opposed sides wherein the walls and opposed sides define a cavity in which the filter media is positioned (Fig. 1), the first opposed side has a first port (at 11) for air flow therethrough, the second opposed side has a second side surface (side face of 23 shown in fig. 1) having a second port (one of the openings in 23) for air flow therethrough wherein, during inhalation, air travels from the first port, through the filter media and through the second port (Fig. 1, see airflow arrow), the fan 30 is provided downstream of the second port (Fig. 1) and the second port is provided on only one end of the second side surface (Fig. 1).
Regarding claim 11, Mizandari discloses that the second port occupies less than 50% of the second side (the one opening occupies less than 50% of the end face side of 23 shown in fig. 1).
Regarding claim 12, Mizandari discloses that the first side is open and comprises the first port (11 is open and includes the first port).
Regarding claim 13, Mizandari discloses that during inhalation, the cavity (10 and 23) has a downstream side (near 23) and the downstream side of the cavity includes a header 23.
Regarding claim 14, Mizandari discloses that the header is positioned between the filter media (21, 22a, 22) and the second side surface (end surface of 11).
Regarding claim 15, in fig. 1 Mizandari discloses that filter mask comprising: (a) a mask body 60 which, when worn by a user, abuts the face of the user and covers the mouth and nose of the user [0080]; and, (b) a filter assembly (10, 22, 22a, 21, 23) that is suitable for having a filter media  (22, 22a, 21) housed therein, wherein the filter mask has an inhalation passage (through 11, 22, 22a, 21, 23, 40 and 50) and an exhalation passage 65, the filter media is provided in the inhalation passage (Fig. 1) and a first fan 30 is provided in the inhalation passage (Fig. 1).
Regarding claim 17, Mizandari discloses an energy storage member 71 operable connected to the fan [0072] and the energy storage member is rechargeable while positioned in the filter mask [0072].
Regarding claim 18, in fig. 1 Mizandari discloses that filter mask comprising: (a) a mask body 60 which, when worn by a user, abuts the face of the user and covers the mouth and nose of the user [0080]; (b) a filter cartridge (10 and 23) having first (at 11) and second (at 23) opposed sides and walls (walls of 10 extending in between) extending between the opposed sides wherein the walls and opposed sides define a cavity in which the filter media (21, 22a, and 22) is positioned, the first opposed side has a first port 11 for air flow therethrough, the second opposed side has a second side surface (face of 23 shown in fig. 1) having a second port for air flow therethrough (a hole within 23) wherein, during inhalation, air travels from the first port, through the filter media and through the second port (see airflow arrow in fig. 1); and, (c) a fan 30 provided downstream of the second port (Fig. 1) wherein the second port is provided on only one end of the second side surface (Fig. 1) such that the second port occupies less than 50% of the second side (the one opening occupies less than 50% of the end face side of 23 shown in fig. 1).
Regarding claim 19, Mizandari discloses that the first side is open and comprises the first port (at 11).
Regarding claim 20, Mizandari discloses that during inhalation, the cavity has a downstream side (closer to 23) and the downstream side of the cavity includes a header 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Mizandari, as applied to claims 3 and 15 above, respectively, in further view of Reekers (2021/0244110).
Regarding claim 4, Mizandari is silent regarding a second fan provided in the exhalation passage. However, Reekers teaches inhalation fan [0053] and an exhalation fan [0056]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizandari’s exhalation passage with the addition of an exhalation fan, as taught by Reekers, for the purpose of providing ease of exhalation. 
Regarding claim 16, Mizandari discloses that the filter media 466 is also provided in the exhalation passage, but is silent regarding a second fan that is provided in the exhalation passage. However, Reekers teaches inhalation fan [0053] and an exhalation fan [0056]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizandari’s exhalation passage with the addition of an exhalation fan, as taught by Reekers, for the purpose of providing ease of exhalation. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mizandari, as applied to claim 1 above, in further view of Edwards (4,971,052).
Regarding claim 6, Mizandari is silent regarding that the first fan produces an air flow of 6 to 18 liters/minute. However, Edwards teaches a first fan that produces an air flow of 20 liters/minute (Col. 5, ll. 61-68). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Mizandari’s fan with a fan that produces an air flow of 6 to 18 liters/minute, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and it appears that an airflow of 6 to 18 liters/minute would perform equally as well at meeting a user’s breathing demand.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chien (4,646,732) to a mask with inhalation and exhalation fans.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785